UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the quarterly period ended June 30, 2015 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the transition period from to Commission file number 1-10638 CAMBREX CORPORATION (Exact name of registrant as specified in its charter) DELAWARE 22-2476135 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) IdentificationNo.) ONE MEADOWLANDS PLAZA, EAST RUTHERFORD, NEW JERSEY 07073 (Address of principal executive offices) (201) 804-3000 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ☒. No ☐. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ☒No ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ☐Accelerated filer ☒Non-accelerated filer ☐ (Do not check if a smaller reporting company) Smaller reporting company ☐ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes ☐. No ☒. As of July 30, 2015, there were31,373,207 shares outstanding of the registrant’s Common Stock, $.10 par value. CAMBREX CORPORATION AND SUBSIDIARIES Table of Contents Page No. Part I Financial Information Item 1. Financial Statements Consolidated Balance Sheets 3 Consolidated Income Statements 4 Consolidated Statements of Comprehensive Income 5 Consolidated Statements of Cash Flows 6 Notes to Consolidated Financial Statements 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 23 Item 3. Quantitative and Qualitative Disclosures about Market Risk 28 Item 4. Controls and Procedures 28 Part II Other Information Item 1. Legal Proceedings 29 Item 1A. Risk Factors 29 Item 6. Exhibits 29 Signatures 30 Forward-Looking Statements This document contains and incorporates by reference forward-looking statements including statements regarding expected performance, including, but not limited to, the Company’s belief that cash flows from operations, along with funds available from the revolving line of credit, will be adequate to meet the operational and debt servicing needs of the Company, as well as other statements relating to expectations with respect to sales, the timing of orders, research and development expenditures, earnings per share, capital expenditures, the outcome of pending litigation (including environmental proceedings and remediation investigations) and related estimates of potential liability, acquisitions, divestitures, collaborations or other expansion opportunities. These statements may be identified by the fact that they use words such as “may,” “will,” “could,” “should,” “would,” “expect,” “anticipate,” “intend,” “estimate,” “believe” or similar expressions. Any forward-looking statements contained herein are based on current plans and expectations and involve risks and uncertainties that could cause actual outcomes and results to differ materially from current expectations. The factors described in Item 1A of Part I contained in the Company’s Annual Report on Form 10-K for the period ended December 31, 2014, captioned “Risk Factors,” or otherwise described in the Company’s filings with the Securities and Exchange Commission, provide examples of such risks and uncertainties that may cause the Company’s actual results to differ materially from the expectations the Company describes in its forward-looking statements, including, but not limited to, pharmaceutical outsourcing trends, competitive pricing or product developments, government legislation and regulations (particularly environmental issues), tax rates, interest rates, technology, manufacturing and legal issues, including the outcome of outstanding litigation, changes in foreign exchange rates, uncollectible receivables, the timing of orders, loss on disposition of assets, cancellation or delays in renewal of contracts, lack of suitable raw materials or packaging materials, the Company’s ability to receive regulatory approvals for its products and continued demand in the U.S. for late stage clinical products or the successful outcome of the Company’s investment in new products. The forward-looking statements are based on the beliefs and assumptions of Company management and the information available to Company management as of the date of this report. The Company cautions investors not to place significant reliance on expectations regarding future results, levels of activity, performance, achievements or other forward-looking statements. The information contained in this Quarterly Report on Form 10-Q is provided by the Company as of the date hereof, and, unless required by law, the Company does not undertake and specifically disclaims any obligation to update these forward-looking statements contained in this Quarterly Report on Form 10-Q as a result of new information, future events or otherwise. 2 Part I - FINANCIAL INFORMATION Item 1.Financial Statements CAMBREX CORPORATION AND SUBSIDIARIES Consolidated Balance Sheets (in thousands, except share data) June 30, December 31, (unaudited) ASSETS Current assets: Cash and cash equivalents $ 62,598 $ 45,518 Trade receivables, net 46,793 77,124 Other receivables 8,089 10,610 Inventories, net 127,055 85,630 Prepaid expenses and other current assets 8,824 8,688 Total current assets 253,359 227,570 Property, plant and equipment, net 172,417 163,567 Goodwill 41,684 43,912 Intangible assets, net 10,087 8,902 Deferred income taxes 31,809 38,424 Other non-current assets 3,500 4,697 Total assets $ 512,856 $ 487,072 LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ 42,090 $ 43,670 Deferred revenue 25,218 14,095 Accrued expenses and other current liabilities 41,637 41,014 Total current liabilities 108,945 98,779 Long-term debt 60,000 60,000 Deferred income taxes 9,299 10,545 Accrued pension benefits 48,129 50,949 Other non-current liabilities 14,024 15,573 Total liabilities 240,397 235,846 Stockholders' equity: Common stock, $.10 par value; authorized 100,000,000, issued 33,111,831 and 32,836,930 shares at respective dates 3,311 3,284 Additional paid-in capital 123,836 119,265 Retained earnings 216,137 188,481 Treasury stock, at cost, 1,738,624 and 1,738,624 shares at respective dates ) ) Accumulated other comprehensive loss ) ) Total stockholders' equity 272,459 251,226 Total liabilities and stockholders' equity $ 512,856 $ 487,072 See accompanying notes to unaudited consolidated financial statements. 3 CAMBREX CORPORATION AND SUBSIDIARIES Consolidated Income Statements (unaudited – in thousands, except per share data) Three months ended Six months ended June 30, June 30, Gross sales $ 106,379 $ 97,972 $ 184,563 $ 164,164 Commissions, allowances and rebates 365 625 816 1,174 Net sales 106,014 97,347 183,747 162,990 Other revenue 621 546 413 1,008 Net revenues 106,635 97,893 184,160 163,998 Cost of goods sold 60,690 64,478 109,136 114,005 Gross profit 45,945 33,415 75,024 49,993 Operating expenses: Selling, general and administrative expenses 14,078 14,560 27,829 26,193 Research and development expenses 2,703 3,631 5,358 6,106 Total operating expenses 16,781 18,191 33,187 32,299 Operating profit 29,164 15,224 41,837 17,694 Other expenses/(income): Interest expense, net 474 543 950 1,065 Equity in losses of partially-owned affiliates - 4,272 4 4,618 Other income, net ) (3 ) ) ) Income before income taxes 28,922 10,412 41,057 12,032 Provision/(benefit) for income taxes 9,472 ) 13,239 ) Income from continuing operations 19,450 19,827 27,818 20,993 Income/(loss) from discontinued operations, net of tax 213 ) ) ) Net income $ 19,663 $ 19,667 $ 27,656 $ 20,649 Basic earnings/(loss) per share of common stock: Income from continuing operations $ 0.62 $ 0.65 $ 0.89 $ 0.69 Income/(loss) from discontinued operations, net of tax $ 0.01 $ ) $ ) $ ) Net income $ 0.63 $ 0.64 $ 0.88 $ 0.67 Diluted earnings/(loss) per share of common stock: Income from continuing operations $ 0.60 $ 0.63 $ 0.86 $ 0.67 Income/(loss) from discontinued operations, net of tax $ 0.01 $ 0.00 $ 0.00 $ ) Net income $ 0.61 $ 0.63 $ 0.86 $ 0.66 Weighted average shares outstanding: Basic 31,330 30,647 31,271 30,596 Effect of dilutive stock based compensation 1,096 781 1,038 802 Diluted 32,426 31,428 32,309 31,398 See accompanying notes to unaudited consolidated financial statements. 4 CAMBREX CORPORATION AND SUBSIDIARIES Consolidated Statements of Comprehensive Income (unaudited – in thousands) Three months ended Six months ended June 30, June 30, Net income $ 19,663 $ 19,667 $ 27,656 $ 20,649 Other comprehensive income/(loss): Foreign currency translation adjustments 6,378 885 ) 562 Interest rate swap agreement, net of tax of $37, $21, $67 and $35 at respective dates 69 39 123 66 Pension plan amortization of net actuarial loss and prior service cost, net of tax of $108, $70, $216 and $140 at respective dates 231 145 461 290 Comprehensive income $ 26,341 $ 20,736 $ 16,635 $ 21,567 See accompanying notes to unaudited consolidated financial statements. 5 CAMBREX CORPORATION AND SUBSIDIARIES Consolidated Statements of Cash Flows (unaudited – in thousands) Six months ended June 30, Cash flows from operating activities: Net income $ 27,656 $ 20,649 Adjustments to reconcile net income to cash flows: Depreciation and amortization 10,685 11,849 Non-cash deferred revenue ) ) Increase in inventory reserve 2,116 2,691 Stock based compensation 2,404 1,948 Deferred income tax provision/(benefit) 6,434 ) Losses in partially-owned affiliates 4 4,618 Other ) 610 Changes in assets and liabilities: Trade receivables 29,618 2,911 Inventories ) ) Prepaid expenses and other current assets ) ) Accounts payable and other current liabilities 2,675 1,429 Deferred revenue 22,529 1,631 Other non-current assets and liabilities ) ) Discontinued operations: Net cash used in discontinued operations ) ) Net cash provided by operating activities 40,204 12,530 Cash flows from investing activities: Capital expenditures ) ) Proceeds from sale of assets 2,102 1,279 Acquisition of business, net of cash acquired - ) Other ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Long-term debt activity: Borrowings - 18,750 Repayments - ) Proceeds from stock options exercised 1,895 1,718 Other 299 - Net cash provided by/(used in) financing activities 2,194 ) Effect of exchange rate changes on cash and cash equivalents ) ) Net increase/(decrease) in cash and cash equivalents 17,080 ) Cash and cash equivalents at beginning of period 45,518 22,745 Cash and cash equivalents at end of period $ 62,598 $ 19,450 See accompanying notes to unaudited consolidated financial statements. 6 CAMBREX CORPORATION AND SUBSIDIARIES Notes to Consolidated Financial Statements (in thousands, except share data) (Unaudited) Basis of Presentation Unless otherwise indicated by the context, "Cambrex" or the "Company" means Cambrex Corporation and subsidiaries. The accompanying unaudited consolidated financial statements have been prepared from the records of the Company. In the opinion of management, the financial statements include all adjustments, which are of a normal and recurring nature, except as otherwise described herein, and are necessary for a fair statement of financial position and results of operations in conformity with U.S. generally accepted accounting principles (“GAAP”). These interim financial statements should be read in conjunction with the financial statements for the year ended December 31, 2014. The results of operations of any interim period are not necessarily indicative of the results expected for the full year. For all periods presented, financial results for discontinued operations relate to environmental remediations at sites of divested businesses. Certain reclassifications have been made to prior year amounts to conform with current year presentation. ( 2 ) Impact of Recently Issued Accounting Pronouncements Simplifying the Presentation of Debt Issuance Costs In April 2015, the FASB issued ASU 2015-03 which requires that debt issuance costs related to a recognized debt liability be presented on the balance sheet as a direct deduction from the carrying amount of that debt liability, consistent with debt discounts, rather than be presented as an asset. This standard is effective for fiscal years beginning after December 15, 2015, including interim periods within that reporting period, and must be applied on a retrospective basis. This pronouncement will not have a material impact on the Company’s financial position or results of operations. Revenue from Contracts with Customers In May 2014, the FASB issued ASU 2014-09 that introduces a new five-step revenue recognition model in which an entity should recognize revenue to depict the transfer of promised goods or services to customers in an amount that reflects the consideration to which the entity expects to be entitled in exchange for those goods or services. This ASU also requires disclosures sufficient to enable users to understand the nature, amount, timing, and uncertainty of revenue and cash flows arising from contracts with customers, including qualitative and quantitative disclosures about contracts with customers, significant judgments and changes in judgments, and assets recognized from the costs to obtain or fulfill a contract. This standard is effective for fiscal years beginning after December 15, 2017, including interim periods within that reporting period. The Company is currently evaluating the new guidance to determine the impact, if any, it will have on its consolidated financial statements. 7 CAMBREX CORPORATION AND SUBSIDIARIES Notes to Consolidated Financial Statements (in thousands, except share data) (Unaudited) ( 2 ) Impact of Recently Issued Accounting Pronouncements (continued) Reporting Discontinued Operations and Disclosures of Disposals of Components of an Entity In April 2014, the FASB issued ASU 2014-08, which includes amendments that change the requirements for reporting discontinued operations and require additional disclosures about discontinued operations. Under the new guidance, only disposals representing a strategic shift in operations - that is, a major effect on the organization's operations and financial results should be presented as discontinued operations. Additionally, the ASU requires expanded disclosures about discontinued operations that will provide financial statement users with more information about the assets, liabilities, income and expenses of discontinued operations. This update was effective in the first quarter of 2015. This pronouncement did not have an impact on the Company’s financial position or results of operations. Net Inventories Inventories are stated at the lower of cost, determined on a first-in, first-out basis, or market. Net inventories consist of the following: June 30, December 31, Finished goods $ 40,342 $ 24,200 Work in process 53,538 27,640 Raw materials 27,945 28,558 Supplies 5,230 5,232 Total $ 127,055 $ 85,630 (4 ) Goodwill and Intangible Assets The change in the carrying amount of goodwill for the six months ended June 30, 2015, is as follows: Balance as of December 31, 2014 $ 43,912 Translation effect ) Balance as of June 30, 2015 $ 41,684 Acquired intangible assets, which are amortized, consist of the following: As of June 30, 2015 Amortization Period (years) Gross Carrying Amount Accumulated Amortization Net Carrying Amount Technology-based intangibles 10 - 20 $ 7,906 $ ) $ 6,525 Internal-use software 7 3,139 - 3,139 Customer-related intangibles 10 - 15 660 ) 423 $ 11,705 $ ) $ 10,087 8 CAMBREX CORPORATION AND SUBSIDIARIES Notes to Consolidated Financial Statements (in thousands, except share data) (Unaudited) (4 ) Goodwill and Intangible Assets (continued) As of December 31, 2014 Amortization Period (years) Gross Carrying Amount Accumulated Amortization Net Carrying Amount Technology-based intangibles 10 - 20 $ 8,228 $ ) $ 7,087 Internal-use software 7 1,332 - 1,332 Customer-related intangibles 10 - 15 716 ) 483 $ 10,276 $ ) $ 8,902 The change in the gross carrying amount is due to additions and the impact of foreign currency translation. The Company has capitalized costs for internal-use software that has not been placed in service as of June 30, 2015. Amortization expense was $166 and $335 for the three and six months ended June 30, 2015, respectively. Amortization expense was $106 and $172 for the three and six months ended June 30, 2014, respectively. Amortization expense related to current intangible assets is expected to be approximately $817 for 2015 and $1,113 for each of the next four years. ( 5 ) Income Taxes The tax provision from continuing operations for the three and six months ended June 30, 2015 was expense of $9,472 and $13,239, respectively, compared to benefits of $9,415 and $8,961 for the three and six months ended June 30, 2014. The tax provision for the three and six months ended June 30, 2014 included benefits of $14,161 and $14,359, respectively, for a partial reversal of a deferred tax valuation allowance against domestic federal foreign tax credits. The effective tax rate for the three and six months ended June 30, 2015 was 32.8% and 32.2%, respectively. Excluding the benefit related to the reversal of the deferred tax valuation allowance and the impact of a $4,122 loss on the acquisition of Zenara shares recorded in 2014, the effective tax rate for the three and six months ended June 30, 2014 was 32.7% and 33.4%, respectively. ( 6 ) Derivatives an d Hedging Activities The Company operates internationally and is exposed to fluctuations in foreign exchange rates and interest rates in the normal course of business. The Company, from time to time, uses derivatives to reduce exposure to market risks resulting from fluctuations in interest rates and foreign exchange rates. All financial instruments involve market and credit risks. The Company is exposed to credit losses in the event of non-performance by the counterparties to the contracts. While there can be no assurance, the Company does not anticipate non-performance by these counterparties. 9 CAMBREX CORPORATION AND SUBSIDIARIES Notes to Consolidated Financial Statements (in thousands, except share data) (Unaudited) ( 6 ) Derivatives an d Hedging Activities (continued) Foreign Currency Forward Contracts The Company periodically enters into foreign currency forward contracts to protect against currency fluctuations of forecasted cash flows and existing balance sheet exposures at its foreign operations, as deemed appropriate. The Company may or may not elect to designate these forward contracts for hedge accounting treatment. For derivatives that are not designated for hedge accounting treatment, changes in the fair value are immediately recognized in earnings. This treatment has the potential to increase volatility of the Company’s earnings. None of the foreign currency forward contracts entered into during the six months ended June 30, 2015 and 2014 were designated for hedge accounting treatment. The notional amounts of the Company’s foreign exchange forward contracts were $31,696 and $3,632 at June 30, 2015 and December 31, 2014, respectively. The Company does not hold or purchase any foreign currency forward contracts for trading or speculative purposes and no contractual term is greater than twelve months. The fair value of the Company’s foreign exchange forward contracts was a loss of $302 and $102 at June 30, 2015 and December 31, 2014, respectively, and is recorded in “Accrued expenses and other current liabilities” and “Other revenue.” Interest Rate Swap The Company entered into an interest rate swap in March 2012 to reduce the impact of changes in interest rates on its floating rate debt through September 2015. The swap is a contract to exchange floating rate for fixed interest payments periodically over the life of the agreement without the exchange of the underlying notional debt amount. The swap contract outstanding at June 30, 2015 has been designated as a cash flow hedge and, accordingly, changes in the fair value of this derivative are not recorded in earnings but are recorded each period in AOCI and reclassified into earnings as interest expense in the same period during which the hedged transaction affects earnings. The ineffective portion of all hedges is recognized in earnings and has been immaterial to the Company's financial results. As of June 30, 2015, the interest rate swap had a notional value of $60,000, at a fixed rate of 0.92%. The fair value of this swap is based on quoted market prices and was in a loss position of $113 and $304 at June 30, 2015 and December 31, 2014, respectively. This loss is reflected in the Company’s balance sheet under the caption “Accrued expenses and other current liabilities.” The entire loss will be reclassed out of AOCI into earnings by September 30, 2015. (7 ) Fair Value Measurements U.S. GAAP establishes a valuation hierarchy for disclosure of the inputs to the valuations used to measure fair value. This hierarchy prioritizes the inputs into three broad levels as follows: Level 1 inputs are quoted prices (unadjusted) in active markets for identical assets or liabilities; Level 2 inputs are quoted prices for similar assets and liabilities in active markets, quoted prices for identical or similar assets in markets that are not active, inputs other than quoted prices that are observable for the asset or liability, including interest rates, yield curves and credit risks, or inputs that are derived principally from, or corroborated by, observable market data through correlation; Level 3 inputs are unobservable inputs based on the Company’s assumptions used to measure assets and liabilities at fair value. A financial asset or liability’s classification within the hierarchy is determined based on the lowest level input that is significant to the fair value measurement. 10 CAMBREX CORPORATION AND SUBSIDIARIES Notes to Consolidated Financial Statements (in thousands, except share data) (Unaudited) (7 ) Fair Value Measurements (continued) The following tables provide the assets and liabilities carried at fair value, measured on a recurring basis, as of June 30, 2015 and December 31, 2014: Fair Value Measurements at June 30, 2015 using: Description Total Level 1 Level 2 Level 3 Liabilities: Foreign currency forwards $ ) $ - $ ) $ - Interest rate swap ) - ) - Total $ ) $ - $ ) $ - Fair Value Measurements at December 31, 2014 using: Description Total Level 1 Level 2 Level 3 Liabilities: Foreign currency forwards $ ) $ - $ ) $ - Interest rate swap ) - ) - Total $ ) $ - $ ) $ - The fair value of the interest rate swap is estimated based on the present value of the difference between expected cash flows calculated at the contracted interest rate and the expected cash flows at current market interest rates using observable benchmarks for the LIBOR forward rates at the end of the period. T he Company’s credit risk and its counterparties’ credit risks are also evaluated to estimate fair value . The Company’s foreign currency forward contracts are measured at fair value using observable market inputs such as forward rates, the Company’s credit risk and its counterparties’ credit risks. Based on the Company’s continued ability to enter into forward contracts, the Company considers the markets for its fair value instruments to be active. Based on these inputs, the Company’s interest rate swap and foreign currency forward contracts are classified within Level 2 of the valuation hierarchy. The Company’s financial instruments also include cash and cash equivalents, accounts receivables and accounts payables. The carrying amount of these instruments approximates fair value because of their short-term nature. The carrying amount of the Company’s long-term debt approximates fair value because the debt is based on current rates at which the Company could borrow funds with similar maturities. 11 CAMBREX CORPORATION AND SUBSIDIARIES Notes to Consolidated Financial Statements (in thousands, except share data) (Unaudited) ( 8 ) Accumulated Other Comprehensive Inco me /(Loss) The following tables provide the changes in AOCI by component, net of tax, for the three months ended June 30, 2015 and 2014: Foreign Currency Translation Adjustments Interest Rate Swap Pension Plans Total Balance as of March 31, 2015 $ ) $ ) $ ) $ ) Other comprehensive income/(loss) before reclassifications 6,378 (4 ) - 6,374 Amounts reclassified from accumulated other comprehensive income - 73 231 304 Net current-period other comprehensive income 6,378 69 231 6,678 Balance as of June 30, 2015 $ ) $ ) $ ) $ ) Foreign Currency Translation Adjustments Interest Rate Swap Pension Plans Total Balance as of March 31, 2014 $ 9,667 $ ) $ ) $ ) Other comprehensive loss before reclassifications ) ) - ) Amounts reclassified from accumulated other comprehensive income 4,400 75 145 4,620 Net current-period other comprehensive income 885 39 145 1,069 Balance as of June 30, 2014 $ 10,552 $ ) $ ) $ ) 12 CAMBREX CORPORATION AND SUBSIDIARIES Notes to Consolidated Financial Statements (in thousands, except share data) (Unaudited) ( 8 ) Accumulated Other Comprehensive Inco me /(Loss) (continued) The following tables provide the changes in AOCI by component, net of tax, for the six months ended June 30, 2015 and 2014: Foreign Currency Translation Adjustments Interest Rate Swap Pension Plans Total Balance as of December 31, 2014 $ ) $ ) $ ) $ ) Other comprehensive loss before reclassifications ) ) - ) Amounts reclassified from accumulated other comprehensive income - 146 461 607 Net current-period other comprehensive (loss)/income ) 123 461 ) Balance as of June 30, 2015 $ ) $ ) $ ) $ ) Foreign Currency Translation Adjustments Interest Rate Swap Pension Plans Total Balance as of December 31, 2013 $ 9,990 $ ) $ ) $ ) Other comprehensive loss before reclassifications ) ) - ) Amounts reclassified from accumulated other comprehensive income 4,400 149 290 4,839 Net current-period other comprehensive income 562 66 290 918 Balance as of June 30, 2014 $ 10,552 $ ) $ ) $ ) 13 CAMBREX CORPORATION AND SUBSIDIARIES Notes to Consolidated Financial Statements (in thousands, except share data) (Unaudited) ( 8 ) Accumulated Other Comprehensive Inco me /(Loss) (continued) The following tables provide the reclassifications out of AOCI by component for the three and six months ended June 30, 2015 and 2014: Details about AOCI Components Three months ended June 30, Six months ended June 30, Losses on cash flow hedge: Interest rate swap $ ) $ ) Tax benefit 39 79 Net of tax $ ) $ ) Amortization of defined benefit pension items: Actuarial losses $ ) $ ) Prior service costs ) ) Total before tax ) ) Tax benefit 108 Net of tax $ ) $ ) Total reclassification for the period $ ) $ ) Details about AOCI Components Three months ended June 30, Six months ended June 30, Losses on cash flow hedge: Interest rate swap $ ) $ ) Tax benefit 41 81 Net of tax $ ) $ ) Amortization of defined benefit pension items: Actuarial losses $ ) $ ) Prior service costs ) ) Total before tax ) ) Tax benefit 70 Net of tax $ ) $ ) Foreign currency translation adjustment: Release of currency translation adjustment $ ) $ ) Tax benefit - - Net of tax $ ) $ ) Total reclassification for the period $ ) $ ) The Company recognizes net periodic pension cost, which includes amortization of actuarial losses and gains, and prior service costs in both selling, general and administrative expenses and cost of goods sold in its income statement depending on the functional area of the underlying employees included in the plan. The interest rate swap is reflected in the Company’s income statement as interest expense. 14 CAMBREX CORPORATION AND SUBSIDIARIES Notes to Consolidated Financial Statements (in thousands, except share data) (Unaudited) ( 9 ) Stock Based Compensation The Company recognizes compensation costs for stock options awarded to employees based on their grant-date fair value. The value of each stock option is estimated on the date of grant using the Black-Scholes option-pricing model. The weighted-average fair value per share for the stock options granted to employees during the three and six months ended June 30, 2015 were $12.24 and $10.59, respectively. The weighted-average fair value per share for the stock options granted to employees during the three and six months ended June 30, 2014 were $6.11 and $6.49, respectively. For the three months ended June 30, 2015 and 2014, the Company recorded $733 and $595, respectively, in selling, general and administrative expenses for stock options. For the six months ended June 30, 2015 and 2014, the Company recorded $1,338 and $1,149, respectively, in selling, general and administrative expenses for stock options. As of June 30, 2015, total compensation cost related to unvested stock options not yet recognized was $5,856. The cost will be amortized on a straight-line basis over the remaining weighted-average vesting period of 2.4 years. The following table is a summary of the Company’s stock options: Options Number of Shares Weighted Average Exercise Price Outstanding at December 31, 2014 2,070,672 $ 12.08 Granted 29,500 $ 23.45 Exercised ) $ 7.25 Forfeited or expired ) $ 14.48 Outstanding at March 31, 2015 1,807,521 $ 12.72 Granted 23,818 $ 41.11 Exercised ) $ 5.68 Outstanding at June 30, 2015 1,768,714 $ 13.35 Exercisable at June 30, 2015 735,646 $ 9.43 The aggregate intrinsic values for all stock options exercised for the three and six months ended June 30, 2015 were $2,083 and $7,422, respectively. The aggregate intrinsic values for all stock options exercised for the three and six months ended June 30, 2014 were $766 and $2,407, respectively. The aggregate intrinsic values for all stock options outstanding and exercisable as of June 30, 2015 were $54,100 and $25,387, respectively. 15 CAMBREX CORPORATION AND SUBSIDIARIES Notes to Consolidated Financial Statements (in thousands, except share data) (Unaudited) ( 9 ) Stock Based Compensation (continued) The following table is a summary of the Company’s nonvested stock options: Nonvested Stock Options Nonvested Restricted Stock Number of Shares Weighted-Average Grant-Date Fair Value Number of Shares Weighted-Average Grant-Date Fair Value Nonvested at December 31, 2014 1,098,875 $ 7.14 - $ - Granted 29,500 $ 9.25 - $ - Vested during period ) $ 4.02 - $ - Forfeited ) $ 6.90 - $ - Nonvested at March 31, 2015 1,020,500 $ 7.30 - $ - Granted 23,818 $ 12.24 8,897 $ 39.34 Vested during period ) $ 7.32 - $ - Nonvested at June 30, 2015 1,033,068 $ 7.41 8,897 $ 39.34 For the three months ended June 30, 2015 and 2014, the Company recorded $117 and $124, respectively, in selling, general and administrative expenses for restricted stock awards. For the six months ended June 30, 2015 and 2014, the Company recorded $117 and $124, respectively, in selling, general and administrative expenses for restricted stock awards. As of June 30, 2015, total compensation cost related to unvested restricted stock not yet recognized was $233. The cost will be amortized on a straight-line basis over the remaining weighted-average vesting period of 0.3 years. The Company granted equity-settled performance shares (“PS”) to certain executives. PS awards provide the recipient the right to receive a certain number of shares of the Company’s common stock in the future, which depends on the Company’s level of achievement of revenue and EBITDA growth as compared to the revenue and EBITDA growth of the members of a specified peer group of companies over a three year period. For the three months ended June 30, 2015 and 2014, the Company recorded $477 and $315, respectively, in selling, general and administrative expenses related to PS awards. For the six months ended June 30, 2015 and 2014, the Company recorded $949 and $675, respectively, in selling, general, and administrative expenses related to PS awards. The Company granted cash-settled performance share units (“PSU”) to certain executives. PSU awards provide the recipient the right to receive the cash value of a certain number of shares of the Company’s common stock in the future, which depends on the Company’s level of achievement of revenue and EBITDA growth as compared to the revenue and EBITDA growth of the members of a specified peer group of companies over a three year period.As of June 30, 2015, there were no PSU awards outstanding. For the three and six months ended June 30, 2014, the Company recorded $418 and $611, respectively, in selling, general and administrative expenses for PSU awards. 16 CAMBREX CORPORATION AND SUBSIDIARIES Notes to Consolidated Financial Statements (in thousands, except share data) (Unaudited) (1 0 ) Retirement Plans Domestic Pension Plan The components of net periodic cost/(income) for the Company’s domestic plan (which was frozen in 2007) for the three and six months ended June 30, 2015 and 2014 were as follows: Three months ended Six months ended June 30, June 30, Components of net periodic benefit cost Interest cost $ 607 $ 828 $ 1,215 $ 1,656 Expected return on plan assets ) Recognized actuarial loss 203 130 406 260 Net periodic cost/(income) $ 93 $ ) $ 186 $ ) The Company’s Supplemental Executive Retirement Plan (which was frozen in 2007) is non-qualified and unfunded. Net periodic benefit costs for the three months ended June 30, 2015 and 2014 were $59 and $55, respectively. Net periodic benefit costs for the six months ended June 30, 2015 and 2014 were $118 and $110, respectively. International Pension Plan The components of net periodic benefit cost for the Company’s international plan for the three and six months ended June 30, 2015 and 2014 were as follows: Three months ended Six months ended June 30, June 30, Components of net periodic benefit cost Service cost $ 195 $ 175 $ 392 $ 353 Interest cost 147 230 296 464 Recognized actuarial loss 83 39 166 79 Amortization of prior service benefit (2 ) (2 ) (3 ) (4 ) Net periodic benefit cost $ 423 $ 442 $ 851 $ 892 17 CAMBREX CORPORATION AND SUBSIDIARIES Notes to Consolidated Financial Statements (in thousands, except share data) (Unaudited) (1 1 ) Contingencies The Company is subject to various investigations, claims and legal proceedings covering a wide range of matters that arise in the ordinary course of its business activities. The Company continually assesses known facts and circumstances as they pertain to applicable legal and environmental matters and evaluates the need for reserves and disclosures as deemed necessary based on these facts and circumstances. These matters, either individually or in the aggregate, could result in actual costs that are significantly higher than the Company’s current assessment and could have a material adverse effect on the Company's operating results and cash flows in future reporting periods. While these matters could have a material adverse effect on the Company’s financial condition, based upon past experience, the Company believes that payments significantly in excess of current reserves, if required, would be made over an extended number of years. Environmental In connection with laws and regulations pertaining to the protection of the environment, the Company and its subsidiaries are a party to several environmental proceedings and remediation activities and along with other companies, have been named a potentially responsible party (“PRP”) for certain waste disposal sites ("Superfund sites"). Substantially all of the liabilities currently recorded on the Company’s balance sheet for environmental proceedings are associated with discontinued operations. The Company had insurance policies in place at certain of the discontinued operations for certain years that the Company believes should cover some portion of currently recorded liabilities or potential future liabilities. It is the Company’s policy to record appropriate liabilities for environmental matters where remedial efforts are probable and the costs can be reasonably estimated. Such liabilities are based on the Company’s estimate of the undiscounted future costs required to complete the remedial work. Each of these matters is subject to various uncertainties, and it is possible that some of these matters will be decided against the Company. The resolution of such matters often spans several years and frequently involves regulatory oversight or adjudication. Additionally, many remediation requirements are fluid and are likely to be affected by future technological, site and regulatory developments. It is not possible at this time for the Company to determine fully the effect of all asserted and unasserted claims on its consolidated financial condition, results of operations or liquidity; however, to the extent possible, where asserted and unasserted claims can be estimated and where such claims are considered probable, the Company would record a liability. Consequently, the ultimate liability with respect to such matters, as well as the timing of cash disbursements, is uncertain. In matters where the Company is able to reasonably estimate the probable and estimable costs associated with environmental proceedings, the Company accrues for the estimated costs associated with the study and remediation of applicable sites. These reserves were $9,365 and $9,595 at June 30, 2015 and December 31, 2014, respectively. The decrease in the reserve includes payments of $825 and the impact of currency translation of $60, partially offset by adjustments to reserves of $655. The reserves are adjusted periodically as remediation efforts progress or as additional technical, regulatory or legal information becomes available. Given the uncertainties regarding the outcome of investigative and study activities, the status of laws, regulations, enforcement, policies, the impact of other PRPs, technology and information related to individual sites, the Company does not believe it is possible to currently develop an estimate of the range of reasonably possible environmental loss in excess of its reserves. 18 CAMBREX CORPORATION AND SUBSIDIARIES Notes to Consolidated Financial Statements (in thousands, except share data) (Unaudited) (1 1 ) Contingencies (continued) Bayonne As a result of the sale of a Bayonne, New Jersey facility, the Company became obligated to investigate site conditions and conduct required remediation under the New Jersey Industrial Site Recovery Act. The Company intends to continue implementing a sampling plan at the property pursuant to the New Jersey Department of Environmental Protection’s (“NJDEP”) private oversight program. The results of the completed sampling, and any additional sampling deemed necessary, will be used to develop an estimate of the Company's future liability for remediation costs. As of June 30, 2015, the Company’s reserve was $446. Clifton and Carlstadt The Company has implemented a sampling and pilot program in Clifton, New Jersey pursuant to the NJDEP private oversight program. The results of the sampling and pilot program to date have been used to develop an estimate of the Company's future liability for remediation costs. As of June 30, 2015, the Company’s reserve was $1,148. Additionally, the Company has implemented a sampling and pilot program in Carlstadt, New Jersey pursuant to the NJDEP private oversight program. The results of the sampling and pilot program to date have been used to develop an estimate of the Company's future liability for remediation costs. As of June 30, 2015, the Company’s reserve was $1,048. Berry’s Creek The Company received a notice from the United States Environmental Protection Agency (“USEPA”) that two subsidiaries of the Company are considered PRPs at the Berry’s Creek Study Area in New Jersey. These subsidiaries are among many other PRPs that were listed in the notice. Pursuant to the notice, the PRPs have been asked to perform a remedial investigation and feasibility study of the Berry’s Creek site. The Company has joined the group of PRPs and entered into an Administrative Settlement Agreement (“Agreement”) and Order on Consent with the USEPA agreeing to jointly conduct or fund an appropriate remedial investigation and feasibility study of the Berry’s Creek site with the other PRPs in the Agreement. The PRPs have engaged consultants to perform the work specified in the Agreement and develop a method to allocate related costs among the PRPs. As of June 30, 2015, the Company’s reserve was $244 to cover the current phase of investigation based on a tentative agreement on the allocation of the site investigation costs among the PRPs. Due to the very preliminary and uncertain nature of any estimates related to the method and costs of any remediation solution, the number of eventual PRPs, and their respective proportion of remediation costs, the Company’s liability cannot be reasonably estimated at this time; as such, no accrual is recorded for these potential future costs. The impact of the resolution of this matter on the Company’s results of operations in any future reporting period is not known. In July 2014, the Company received a notice from the U.S. Department of the Interior, U.S. Fish & Wildlife Service, regarding the Company’s potential liability for natural resource damages at the Berry’s Creek site and inviting the Company to participate in a cooperative assessment of natural resource damages. Most members of the Berry’s Creek PRP group received such notice letters, and the PRP Group coordinated a joint response, which was to decline participation in a cooperative assessment at this time. The cost of any future assessment and the ultimate scope of natural resource damage liability are not yet known. 19 CAMBREX CORPORATION AND SUBSIDIARIES Notes to Consolidated Financial Statements (in thousands, except share data) (Unaudited) (1 1 ) Contingencies (continued) Maybrook Site A subsidiary of Cambrex is named a PRP of a site in Hamptonburgh, New York by the USEPA in connection with the discharge, under appropriate permits, of wastewater at that site prior to Cambrex's acquisition in 1986. The PRPs implemented soil remediation which was completed in 2012 pending approval by the USEPA. The PRPs will continue implementing the ground water remediation at the site. As of June 30, 2015, the Company’s reserve was $322 to cover remaining ground water remediation and long-term monitoring. Harriman Site Subsidiaries of Cambrex and Pfizer are named as responsible parties for the Company’s former Harriman, New York production facility by the New York State Department of Environmental Conservation (“NYSDEC”). A final Record of Decision (“ROD”) describing the Harriman site remediation responsibilities for Pfizer and the Company was issued in 1997 (the “1997 ROD”) and incorporated into a federal court Consent Decree in 1998 (the “Consent Decree”). In December 2013, the Company, Pfizer and the NYSDEC entered into a federal court stipulation, which the court subsequently endorsed as a court order, resolving certain disputes with the NYSDEC about the scope of the obligations under the Consent Decree and the 1997 ROD, and requiring the Company and Pfizer to carry out an environmental investigation and study of certain areas of the Harriman Site. Site clean-up work under the 1997 ROD, the Consent Decree and the 2013 stipulation is ongoing and is being jointly performed by Pfizer and the Company, with NYSDEC oversight. During 2014, Pfizer and the Company performed supplemental remedial investigation measures agreed to by the NYSDEC, and the findings were submitted to NYSDEC in a Supplemental RI Report and a Feasibility Study. In April 2015, the NYSDEC informed the Company and Pfizer by letter that the Supplemental RI Report was disapproved, and demanded that the Company and Pfizer perform additional environmental investigative work and revise certain aspects of that report. The Company and Pfizer are in discussions with the NYSDEC to address its written comments. As it is too soon to determine whether the discussion with NYSDEC will result in any significant changes to the Company’s responsibilities, no change to the reserve has been made. ELT Harriman, LLC ("ELT"), the current owner of the Harriman site, is conducting other investigation and remediation activities under a separate NYSDEC directive. No final remedy for the site has been determined, which will follow further discussions with the NYSDEC. The Company estimates the range for its share of the liability at the site to be between $2,000 and $7,000. As of June 30, 2015, the Company’s reserve was $3,615. At this time, the Company is unable to provide an estimate of the ultimate investigative and remedial costs to the Company for any final remedy selected by the NYSDEC. The Company intends to enforce all of its contractual rights to recover costs and for indemnification under a 2007 settlement agreement, and has filed such claims in an arbitration proceeding against ELT and the immediately preceding owner, Vertellus Specialties Holdings. ELT has filed counterclaims, and has threatened to file additional counterclaims, for contractual indemnification and for breach of the settlement agreement against the Company. Currently, the arbitration proceeding is stayed indefinitely. 20 CAMBREX CORPORATION AND SUBSIDIARIES Notes to Consolidated Financial Statements (in thousands, except share data) (Unaudited) (1 1 ) Contingencies (continued) Scientific Chemical Processing (“SCP”) Superfund Site A subsidiary of Cambrex was named a PRP of the SCP Superfund site, located in Carlstadt, New Jersey, along with approximately 130 other PRPs. The site is a former waste processing facility that accepted various waste for recovery and disposal including processing wastewater from this subsidiary. The PRPs are in the process of implementing a final remedy at the site. The SCP Superfund site has also been identified as a PRP in the Berry’s Creek Superfund site (see previous discussion). While the Company continues to dispute the methodology used by the PRP group to arrive at its interim allocation for cash contributions, the Company paid the funding requests in 2010 and 2014, as well as a recent funding request in March 2015. A final allocation of SCP Site costs (excluding Berry’s Creek costs) is expected to be developed during 2015-2016. As of June 30, 2015, the Company’s reserve was $987, of which approximately $632 is expected to be covered by insurance. Newark Bay Complex Two subsidiaries of the Company were named along with several hundred third-party defendants in a third-party complaint filed in February 2009, by Maxus Energy Corporation (“Maxus”) and Tierra Solutions, Inc. (“Tierra”) relating to a N.J. state action concerning the Passaic River, Newark Bay, Hackensack River, Arthur Kill, Kill Van Kull and adjacent waters (the “Newark Bay Complex”). The Company settled this case which resolved certain New Jersey state based claims related to the Newark Bay Complex. The settlement will require Maxus and Tierra to re-file any further claims against the Company in federal court. In preparation for any such federal or similar claims, the Company is currently monitoring developments regarding the Newark Bay Complex. Due to the uncertainty of the future scope and timing of any such claims, the Company’s liability cannot be reasonably estimated at this time, and as such, no accrual is recorded for these potential future costs. The Company is involved in other related and unrelated environmental matters where the range of liability is not reasonably estimable at this time and it is not foreseeable when information will become available to provide a basis for adjusting or recording a reserve, should a reserve ultimately be required. Litigation and Other Matters Lorazepam and Clorazepate In 1998, the Company and a subsidiary were named as defendants along with Mylan Laboratories, Inc. (“Mylan”) and Gyma Laboratories, Inc. (“Gyma”) in a proceeding instituted by the Federal Trade Commission in the United States District Court for the District of Columbia (the “District Court”). Suits were also commenced by several State Attorneys General and class action complaints by private plaintiffs in various state courts. The suits alleged violations of the Federal Trade Commission Act arising from exclusive license agreements between the Company and Mylan covering two APIs (Lorazepam and Clorazepate). All cases have been resolved except for one brought by four health care insurers. In the remaining case, the District Court entered judgment after trial in 2008 against Mylan, Gyma and Cambrex in the total amount of $19,200, payable jointly and severally, and also a punitive damage award against each defendant in the amount of $16,709. In addition, at the time, the District Court ruled that the defendants were subject to a total of approximately $7,500 in prejudgment interest. The case is currently pending before the District Court following a January 2011 remand by the Court of Appeals. In July 2014, the District Court dismissed certain customers for which the plaintiffs were unable to establish jurisdiction and consequently, the plaintiffs currently have a motion pending before the District Court to reduce the damages award by a total of $9,600. 21 CAMBREX CORPORATION AND SUBSIDIARIES Notes to Consolidated Financial Statements (in thousands, except share data) (Unaudited) (1 1 ) Contingencies (continued) In 2003, Cambrex paid $12,415 to Mylan in exchange for a release and full indemnity against future costs or liabilities in related litigation brought by the purchasers of Lorazepam and Clorazepate, as well as potential future claims related to the ongoing matter. In the event of a final settlement or final judgment, Cambrex expects any payment required by the Company to be made by Mylan under the indemnity described above. Discontinued Operations For all periods presented, financial results for discontinued operations relate to environmental remediation at sites that were divested prior to December 31, 2014. For the three months ended June 30, 2015, the Company recorded $213, related to insurance proceeds, as income from discontinued operations, net of tax, versus $160 as losses from discontinued operations, net of tax, for the three months ended June 30, 2014. For the six months ended June 30, 2015 and 2014, the Company recorded $162 and $344, respectively, as losses from discontinued operations, net of tax. As of June 30, 2015 and December 31, 2014, liabilities recorded on the Company’s balance sheet relating to discontinued operations were $8,665 and $8,647, respectively. At this time, we cannot reasonably estimate the period of time during which the involvement is expected to continue. Net cash used in discontinued operations was $663 and $1,112 at June 30, 2015 and 2014, respectively. Refer to Note 11 to the Company’s consolidated financial statements for further disclosures on the Company’s environmental contingencies. The following table is a reconciliation of the pre-tax income/(loss) from discontinued operations to the net income/(loss) from discontinued operations, as presented on the income statement: Three months ended June 30, Six months ended June 30, Pre-tax income/(loss) from discontinued operations $ 327 $ ) $ ) $ ) Income tax (expense)/benefit ) 86 88 185 Income/(loss) from discontinued operations, net of tax $ 213 $ ) $ ) $ ) 22 CAMBREX CORPORATION AND SUBSIDIARIES (in thousands, except share data) Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations Executive Overview The following summarizes the Company’s performance for the second quarter of 2015: ● Sales increased 8.6% on a reported basis compared to the second quarter of 2014. Sales, excluding currency impact, increased 15.2%. ● Gross margins increased to 43.2% from 34.1% in the second quarter of 2014. ● Net Cash was $2,598 compared to $7,910 at March 31, 2015. Results of Operations Comparison of Second Quarter 201 5 versus Second Quarter 201 4 Gross sales in the second quarter of 2015 of $106,379 were $8,407 or 8.6% higher than the second quarter of 2014. Excluding a 6.6% unfavorable impact of foreign exchange compared to the second quarter of 2014 sales increased 15.2% due to higher volumes of certain branded APIs (13.8%) and to a lesser extent, higher pricing on certain products (1.4%). The following table reflects sales by geographic area for the second quarters of 2015 and 2014: Second quarter Europe $ 68,937 $ 60,325 North America 29,931 30,824 Asia 4,139 3,925 Other 3,372 2,898 Total gross sales $ 106,379 $ 97,972 Gross margins in the second quarter of 2015 increased to 43.2% from 34.1% in the second quarter of 2014. Foreign currency favorably impacted margins 3.7% in the second quarter of 2015. The remaining increase was primarily due to higher plant utilization and increased pricing on certain products. Gross profit in the second quarter of 2015 was $45,945 compared to $33,415 in the same period last year. Selling, general and administrative (“SG&A”) expenses of $14,078 in the second quarter of 2015 decreased compared to $14,560 in the second quarter of 2014. The decrease is mainly due to a favorable impact from foreign exchange (approximately $1,300) and lower due diligence costs (approximately $800). These decreases were partially offset by higher costs related to the implementation of a new ERP system (approximately $500), sales and marketing expenses (approximately $300), recruiting (approximately $200), and pension expense (approximately $200). SG&A as a percentage of gross sales was 13.2% and 14.9% in the second quarters of 2015 and 2014, respectively. 23 Results of Operations (continued) Comparison of Second Quarter 201 5 versus Second Quarter 201 4 (continued) Research and development (“R&D”) expenses of $2,703 were 2.5% of gross sales in the second quarter of 2015, compared to $3,631 or 3.7% of gross sales in the second quarter of 2014. The decrease is primarily related to higher utilization of certain R&D personnel on revenue-generating projects resulting in these costs being absorbed into cost of goods sold and inventory rather than expensed in R&D (approximately $900), and a favorable impact from foreign exchange (approximately $300) partially offset by higher costs in order to facilitate the development of a higher number of generic and controlled substance APIs (approximately $300). Operating profit in the second quarter of 2015 was $29,164 compared to $15,224 in the second quarter of 2014. The increase in operating profit is due to higher gross profit and lower operating expenses as described above. Net interest expense was $474 in the second quarter of 2015 compared to $543 in the second quarter of 2014. The decrease is a result of higher capitalized interest resulting from increased capital spending in the second quarter of 2015 compared to the second quarter of 2014. The average interest rate on debt was 2.4% in the second quarters of 2015 and 2014. Equity in losses of partially-owned affiliates was $4,272 in the second quarter of 2014 which primarily represents a loss associated with the purchase of the remaining portion of Zenara. The tax provision from continuing operations in the second quarter of 2015 was expense of $9,472 compared to a benefit of $9,415 in the second quarter of 2014. The tax provision for the second quarter of 2014 included a benefit of $14,161 for a partial reversal of a deferred tax valuation allowance against domestic federal foreign tax credits. The effective tax rate in the second quarter of 2015 was 32.8%. Excluding the benefit related to the reversal of the deferred tax valuation allowance and the impact of a $4,122 loss on the acquisition of Zenara shares recorded in 2014, the effective tax rate for the second quarter of 2014 was 32.7%. Income from continuing operations in the second quarter of 2015 was $19,450, or $0.60 per diluted share, versus $19,827, or $0.63 per diluted share in the same period a year ago. Last year’s results included a loss related to the purchase of the remaining stake in Zenara and the tax benefit described above. Comparison of First Six Months of 201 5 versus First Six Months of 201 4 Gross sales in the first six months of 2015 of $184,563 were $20,399 or 12.4% higher than the first six months of 2014. Excluding a 7.3% unfavorable impact of foreign exchange compared to the first six months of 2014, sales increased 19.7% due to higher volumes of certain branded APIs (19.4%) and to a lesser extent, higher pricing on certain products (0.3%). Controlled substances increased slightly and generic sales, after adjusting for currency impacts, were flat compared to the same period last year. 24 Results of Operations (continued) Comparison of First Six Months of 201 5 versus First Six Months of 201 4 (continued) The following table reflects sales by geographic area for the first six months of 2015 and 2014: First six months Europe $ 113,755 $ 92,136 North America 58,310 59,732 Asia 6,464 7,504 Other 6,034 4,792 Total gross sales $ 184,563 $ 164,164 Gross margins in the first six months of 2015 increased to 40.6% from 30.5% in the first six months of 2014. Excluding a favorable impact from foreign currency, margins in the first six months of 2015 were 37.6%. This increase was primarily due to higher plant utilization. Gross profit in the first six months of 2015 was $75,024 compared to $49,993 in the same period last year. SG&A expenses were $27,829 in the first six months of 2015 compared to $26,193 in the first six months of 2014. The increase is mainly due to higher personnel costs (approximately $2,100), sales and marketing (approximately $800), expenses related to the implementation of a new ERP system (approximately $575), recruiting (approximately $400) and pension expense (approximately $400) partially offset by lower due diligence costs (approximately $800). Foreign currency favorably impacted SG&A by approximately $2,900. SG&A as a percentage of gross sales was 15.1% and 16.0% in the first six months of 2015 and 2014, respectively. R&D expenses of $5,358 were 2.9% of gross sales in the first six months of 2015, compared to $6,106 or 3.7% of gross sales in the first six months of 2014. The decrease is mostly due to a favorable impact from foreign currency. Operating profit in the first six months of 2015 was $41,837 compared to $17,694 in the first six months of 2014. The increase in operating profit is primarily due to higher gross profit partially offset by slightly higher operating expenses as described above. Net interest expense was $950 in the first six months of 2015 compared to $1,065 in the first six months of 2014. The decrease is a result of higher capitalized interest resulting from increased capital spending in the first six months of 2015 compared to the same period last year. The average interest rate on debt was 2.4% in the first six months of 2015 and 2014. Equity in losses of partially-owned affiliates was $4,618 in the first six months of 2014 which primarily represents a loss associated with the purchase of the remaining portion of Zenara. The tax provision from continuing operations in the first six months of 2015 was expense of $13,239 compared to a benefit of $8,961 in the first six months of 2014. The tax provision for the first six months of 2014 included a benefit of $14,359 for a partial reversal of a deferred tax valuation allowance against domestic federal foreign tax credits. The effective tax rate for the first six months of 2015 was 32.2%. Excluding the benefit related to the reversal of the deferred tax valuation allowance and the impact of the $4,122 loss on the acquisition of Zenara shares recorded in 2014, the effective tax rate for the first six months of 2014 was 33.4%. 25 Results of Operations (continued) Comparison of First Six Months of 201 5 versus First Six Months of 201 4 (continued) Income from continuing operations in the first six months of 2015 was $27,818, or $0.86 per diluted share, versus $20,993, or $0.67 per diluted share in the same period a year ago. Last year’s results included a loss related to the purchase of the remaining stake in Zenara and the tax benefit described above. Liquidity and Capital Resources During the first six months of 2015, cash provided by operations was $40,204 versus $12,530 in the same period a year ago. This increase was primarily due to collections of accounts receivable related to sales that occurred in late 2014, upfront customer payments and higher net income partially offset by higher inventory levels. Cash flows used in investing activities in the first six months of 2015 mostly related to capital expenditures of $25,556 compared to $9,439 in 2014. Funds used in the first six months of 2015 were mainly used for expansion of the Company’s large scale manufacturing capacity to support expected growth. As part of the Company’s capital spending projections for 2015, it expects to invest between $45,000 and $50,000 to increase capacity at its Iowa facility. The majority of the funds in 2014 were used for capital improvements to existing facilities and to increase production capacity. Cash flows provided by financing activities in the first six months of 2015 were $2,194 compared to $3,532 used in financing activities in the same period a year ago. The 2015 cash flows primarily relate to cash proceeds from the exercise of stock options. The Company believes that cash flows from operations, along with funds available from the revolving line of credit, will be adequate to meet the operational and debt servicing needs of the Company for the foreseeable future. The Company’s forecasted cash flow from future operations may be adversely affected by various factors including, but not limited to, declines in customer demand, increased competition, the deterioration in general economic and business conditions, increased environmental remediation, returns on assets within the Company’s domestic pension plans, as well as other factors. See the “Risk Factors” section of the Company’s Annual Report on Form 10-K for the period ended December 31, 2014 for further explanation of factors that may negatively impact the Company’s cash flows. Any change in the current status of these factors could adversely impact the Company’s ability to fund operating cash flow requirements. Zenara, which was acquired during 2014, has an estimated fair value that closely approximates the carrying value of its assets. Zenara has goodwill and intangible assets of approximately $13,000. The Zenara business, based in India, has been in operation for a relatively short period of time, and competes with other low cost providers globally. Cambrex’s plans include adding a significant amount of new and profitable customers by utilizing Cambrex’s global sales force as well as making operational improvements to the business. The business has few customers and is expected to operate below breakeven in 2015. Any negative changes in assumptions on new customers, volumes, or Cambrex’s ability to improve operations while maintaining a competitive cost structure could adversely affect the fair value of Zenara and result in significant goodwill or other long-lived asset impairment charges in 2015 or later. Cambrex will continue performing detailed business and operation reviews through the balance of 2015 to determine if any changes in the valuation are warranted. 26 Impact of Recent Accounting Pronouncements Simplifying the Presentation of Debt Issuance Costs In April 2015, the FASB issued ASU 2015-03 which requires that debt issuance costs related to a recognized debt liability be presented on the balance sheet as a direct deduction from the carrying amount of that debt liability, consistent with debt discounts, rather than be presented as an asset. This standard is effective for fiscal years beginning after December 15, 2015, including interim periods within that reporting period, and must be applied on a retrospective basis. This pronouncement will not have a material impact on the Company’s financial position or results of operations. Revenue from Contracts with Customers In May 2014, the FASB issued ASU 2014-09 that introduces a new five-step revenue recognition model in which an entity should recognize revenue to depict the transfer of promised goods or services to customers in an amount that reflects the consideration to which the entity expects to be entitled in exchange for those goods or services. This ASU also requires disclosures sufficient to enable users to understand the nature, amount, timing, and uncertainty of revenue and cash flows arising from contracts with customers, including qualitative and quantitative disclosures about contracts with customers, significant judgments and changes in judgments, and assets recognized from the costs to obtain or fulfill a contract. This standard is effective for fiscal years beginning after December 15, 2017, including interim periods within that reporting period. The Company is currently evaluating the new guidance to determine the impact, if any, it will have on its consolidated financial statements. Reporting Discontinued Operations and Disclosures of Disposals of Components of an Entity In April 2014, the FASB issued ASU 2014-08, which includes amendments that change the requirements for reporting discontinued operations and require additional disclosures about discontinued operations. Under the new guidance, only disposals representing a strategic shift in operations - that is, a major effect on the organization's operations and financial results should be presented as discontinued operations. Additionally, the ASU requires expanded disclosures about discontinued operations that will provide financial statement users with more information about the assets, liabilities, income and expenses of discontinued operations. This update was effective in the first quarter of 2015. This pronouncement did not have an impact on the Company’s financial position or results of operations. 27 Item 3.Quantitative and Qualitative Disclosures about Market Risk There has been no significant change in the Company’s exposure to market risk during the first six months of 2015. For a discussion of the Company’s exposure to market risk, refer to Part II, Item 7A, “Quantitative and Qualitative Disclosures about Market Risk,” contained in the Company’s Annual Report on Form 10-K for the period ended December 31, 2014. Item 4.Controls and Procedures Evaluation of Disclosure Controls and Procedures As required by Rule 13a-15(b) under the Securities Exchange Act of 1934 (the “Exchange Act”), the Company carried out an evaluation, under the supervision and with the participation of management, including the Company’s Chief Executive Officer and Chief Financial Officer, of the effectiveness of the design and operation of the Company’s disclosure controls and procedures as of the end of the period covered by this Form 10-Q.Based on this evaluation, our Chief Executive Officer and Chief Financial Officer have concluded that, as of the end of such period, our disclosure controls and procedures are effective to ensure that information required to be disclosed by us in the reports that we file or submit under the Exchange Act is (i) recorded, processed, summarized and reported, within the time periods specified in the SEC’s rules and forms and (ii) accumulated and communicated to management, including our Chief Executive Officer and Chief Financial Officer, as appropriate, to allow timely decisions regarding required disclosure. Changes in Internal Control over Financial Reporting There were no changes in our internal control over financial reporting identified in connection with the evaluation required by paragraph (d) of Exchange Act Rules 13a-15 or 15d-15 that occurred during the quarter covered by this report that has materially affected, or are reasonably likely to materially affect, our internal control over financial reporting. 28 PART II - OTHER INFORMATION CAMBREX CORPORATION AND SUBSIDIARIES Item 1. Legal Proceedings See the discussion under Part I, Item 1, Note 11 to the Company’s Consolidated Financial Statements. Item 1A. Risk Factors There have been no material changes to the Company’s risk factors and uncertainties during the first six months of 2015. For a discussion of the Risk Factors, refer to Part I, Item 1A, “Risk Factors,” contained in the Company’s Annual Report on Form 10-K for the period ended December 31, 2014. Item 6. Exhibits Exhibit 31.1* Section 302 Certification Statement of the Chief Executive Officer. Exhibit31.2* Section 302 Certification Statement of the Chief Financial Officer. Exhibit 32** Section 906 Certification Statements of the Chief Executive Officer and Chief Financial Officer. Exhibit 101.INS* XBRL Instance Document Exhibit 101.SCH* XBRL Taxonomy Extension Schema Exhibit 101.CAL* XBRL Taxonomy Extension Calculation Linkbase Exhibit 101.DEF* XBRL Taxonomy Extension Definition Linkbase Exhibit 101.LAB* XBRL Taxonomy Extension Label Linkbase Exhibit 101.PRE* XBRL Taxonomy Extension Presentation Linkbase * Filed herewith ** Furnished herewith Attached as Exhibit 101 to this report are the following formatted in XBRL (Extensible Business Reporting Language): (i)Consolidated Balance Sheets as of June 30, 2015 and December31, 2014, (ii)Consolidated Income Statements for the three and six months ended June 30, 2015 and 2014, (iii)Consolidated Statements of Comprehensive Income for the three and six months ended June 30, 2015 and 2014, (iv)Consolidated Statements of Cash Flows for the six months ended June 30, 2015 and 2014, and (v)Notes to Consolidated Financial Statements. 29 Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CAMBREX CORPORATION By: /s/Gregory P. Sargen Gregory P. Sargen Executive Vice President and Chief Financial Officer (On behalf of the Registrant and as the Registrant's Principal Financial Officer) Dated: July 30, 2015 30
